DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. ZA2016/04668, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support for the elected embodiment in the prior-filed application and thus the claims are not entitled to the benefit of the earlier filed application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a loop with an up-turned portion” in claims 1, 19 must 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-12, 14, 19, 29-30, 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, it is unclear whether applicant is claiming the subcombination of the container opening device as suggested in the preamble or whether applicant is claiming the combination of the device with a closure/container as suggested in the body of the claims and in the dependent claims such as claims 9-12.  For purposes of examination, the claims will be treated as directed towards the subcombination; however, clarification of the scope of the 
In addition, regarding claims 1, 19, the scope of the term “up-turned portion” is unclear because there is a lack of written description for such a term in the original disclosure, in particular, with relation to the elected embodiment and furthermore, there is no technical definition for such a term.  For purposes of examination, the term will be interpreted as a portion of the loop that can be turned upwards.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 9-12, 14, 19, 29-30, 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,301,431 to Rau et al. (Rau).
Regarding claim 1, Rau discloses a container opening device (Fig 1) which can be used with a container having a closure as recited, the device comprising an actuator tab (18) which is capable of being attach to a closure as recited when in use, the actuator tab comprising a first end (A, Fig 1 below) that projects at least partly over the peripherally weakened zone, a second opposite end (B, Fig 1 below), and a hinge connection (at 17) that attaches the actuator tab to the closure, the hinge connection (at 17) being located proximate the first end of the actuator tab such that actuation of the actuator tab between first and second positions of the tab causes the first end of the tab to abut against the weakened zone to allow shearing or detachment of the weakened zone from its weakened periphery thereby to provide an opening to interior of the container in use (intended use), a pull member (25) attached to the actuator tab to facilitation actuation of the tab between first (Fig 1) and second positions (Fig 2), wherein the pull member is integrally formed with and pivotally attached to the tab (at 24), wherein the pull member defines a loop with an up-turned portion (C, Fig 2 below) at an end portion thereof which is engageable by a finger, or portion thereof of a user in use, wherein the pull member is flexibly displaceable relative to the actuator tab between a first position (Fig 1) and second position (Fig 2), wherein first position of the pull member, the pull member is folded onto the actuator tab such that the pull member is located in a plane which is substantially parallel to a plane associated with the tab (Fig 1), wherein in the second position of the pull member, the pull member is pivotally displaced in the direction of the second end of the actuator tab such that it is located in a plane substantially transverse to the plane associated with the actuator tab thereby to allow a finger of a user to be locatable in the loop to apply a pulling force on the 


    PNG
    media_image1.png
    329
    441
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    438
    355
    media_image2.png
    Greyscale



Regarding claim 10, as best understood, Rau further discloses pull member (25) configured to be pulled in direction transverse to a first plane thereby causing pivotal displacement of the tab (18) about a hinge connection from first position to second position since the container opening device has the structure as recited.
Regarding claim 11, as best understood, Rau further discloses the pull member is capable of being in the planes and positions as recited since it has the structure as recited.
Regarding claim 12, as best understood, Rau further discloses actuator tab (18) capable of being attached at a hinge connection adjacent a zone as recited since it has the structure as recited.
Regarding claim 14, Rau further discloses actuator tab (18) being a planar actuator tab which is more rigid adjacent periphery than interior since the tab has turned edge portions (23, 24) at the periphery which adds to its rigidness (col 3, ll. 10-15).
Regarding claim 19, Rau discloses a container closure arrangement (Fig 1) for attachment to an open end of a container (11) in suitable fashion so as to provide a sealed container (10), wherein the closure arrangement comprises a closure having a planar body (14) provided in a first plane, the closure configured to be attached at peripheries thereof to an open end of the container (11), wherein the closure defines a peripherally weakened zone (16) or at least a partly peripherally weakened zone (16) and a container opening device comprising an actuator tab (18) operatively attachable to the closure adjacent the zone (16) such that actuation of the actuator tab between first (Fig 1) and second (Fig 2) positions causes shearing or detachment of the zone from its weakened periphery thereby to provide an opening to an interior of the container in use (col. 2, ll. 55-55), the actuator tab comprising a first end (A, Fig 1 
Regarding claim 29, Rau further discloses wherein pull member (25) is provided in a third plane and when in pull member being in a first position (Fig 1) the third plane asoscated therewith is substantially parallel to second plane associated with actuator tab (18, Fig 1) and wherein in case of pull member being in a second position (Fig 2), third plane is substantially transverse to second plane associated with tab (18) (Fig 2).
Regarding claim 30, Rau further discloses wherein actuator tab (18) is attached at the hinge connection (17) adjacent the zone such that the free end (A) is positioned above the zone when the tab is in first position (Fig 1).
Regarding claim 32, Rau further discloses actuator tab (18) being a planar actuator tab which is more rigid adjacent periphery than interior since the tab has turned edge portions (23, 24) at the periphery which adds to its rigidness (col 3, ll. 10-15).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of US 2006/0201944 to Shibasaka et al. (Shibasaka).
In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant’s arguments regarding the rejection under 35 USC 112 is not persuasive because although applicant states that claim 1 is directed to the subcombination, the claims recite structure of the closure/container and thus renders the scope of the claims unclear.  Applicant further argues that prior art does not teach a pull member defining a loop with an up-turned portion at an end portion thereof.  Assuming arguendo that applicant has support for this limitation of an up-turned portion in the elected embodiment, applicant’s argument is not persuasive because as shown in the marked figure 2 above, Rau discloses a portion of the loop that can be turned upwards and is engageable by a finger as shown in the figure.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., up-turned portion allow for easy, seamless displacement of the pull member from the folded first position to the upright second position without potentially damaging the nails or fingers of the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, since applicant does not particularly describe what an up-turned portion is in the original disclosure and only discloses the feature with a non-elected embodiment, the term is given its broadest reasonable interpretation and is interpreted as a portion that can be turned upwards by a users finger to facilitate usage of the pull tab.  With this interpretation, it is believed that Rau discloses such a portion on the loop that can be turned upwards by a finger to facilitate pulling of the tab as shown in Fig 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735